Exhibit 10.13b

Manpower Inc.

5301 North Ironwood Road

Milwaukee, Wisconsin 53217

December 16, 2005

Mr. Jonas Prising:

We have agreed as follows with respect to the compensation to be paid and the
other benefits to be provided to you in connection with your employment
relocation by Manpower Inc. (the “Corporation”):

1. Position. In connection with your relocation by the Corporation, your
employment during the Term will be with the Corporation as Executive Vice
President, United States and Canadian Operations (“EVP U.S. & Canada”). As EVP
U.S. & Canada, you will perform such duties as may be assigned to you from time
to time, and as may be consistent with the position of EVP U.S. & Canada, as
determined by the Corporation’s Chief Executive Officer. You agree to devote
your best efforts and full business time to the performance of the duties
assigned to you. Your base of operations for the performance of your duties to
the Corporation will be Milwaukee, Wisconsin.

2. Term. The “Term” will be a period beginning on January 1, 2006 and ending
approximately three years from such date; or, if earlier, the date you are
either relocated by the Corporation or your employment with the Corporation is
terminated. You shall remain an at will employee of the Corporation during the
Term.

3. Benefits. During the Term, to the extent permitted by law, the Corporation
will provide you with, and you will be eligible for, all benefits of employment
generally made available to senior executives of the Corporation from time to
time (collectively, the “Benefit Plans”), subject to and on a basis consistent
with the terms, conditions and overall administration of such Benefit Plans. You
will be considered for participation in Benefit Plans which by the terms thereof
are discretionary in nature (such as stock option plans) on the same basis as
other senior executives of the Corporation. You also will be entitled to
vacations and perquisites during the Term in accordance with the Corporation’s
policies as in effect from time to time for senior executives of the
Corporation.



--------------------------------------------------------------------------------

4. Automobile. During the Term and for a reasonable time period prior to
commencement of the Term, you shall be eligible to participate in the
Corporation’s automobile program on the same basis as other senior executives of
the Corporation.

5. Housing. During the Term and for the months of November and December in the
2005 calendar year, the Corporation will pay you $6,086 per month to cover your
housing expenses in the Milwaukee area.

6. Tuition. The Corporation will pay the tuition cost you incur during the Term
for your two school-aged children at the University School of Milwaukee.

7. Tax Preparation. Your income tax returns for any year or partial year
included during the Term for income earned during the Term, as well as for the
year immediately prior to the Term for any benefits or reimbursements provided
to you under this agreement, shall be prepared by a nationally recognized
accounting firm of the Corporation’s choice, and the Corporation agrees to pay
the fees charged by such firm to prepare such tax returns.

8. Moving Expenses. The Corporation shall provide you or reimburse you for any
reasonable out-of pocket costs you and your family incur for packing,
transporting and unpacking your household goods in connection with your move
from Italy to Milwaukee. In addition, the Corporation shall provide you or
reimburse you for any additional reasonable out-of-pocket costs you and your
family incur for relocation services for your move from Italy to Milwaukee in an
amount up to Twenty-Five Thousand Dollars ($25,000.00).

9. Return Visits. During the Term, the Corporation will reimburse you for the
cost of one round-trip business class airline ticket for each year during the
Term for you and each member of your immediate family to return to Europe.

10. Tax Equalization. The Corporation will reimburse you for the total United
States (state and federal) and foreign taxes incurred by you as a result of
receiving payments of your base salary and any incentive bonuses earned during
the Term, as well as payments pursuant to paragraph 3 above, in excess of the
total UK and Italian (local and federal) taxes you would have incurred as a
result of receiving such payments if your current tax residency status had not
changed, assuming the same allocations of your time were made as in the year
prior to the Term. As noted, the Corporation’s obligation to reimburse you for
such excess taxes relates only to items of income and benefits you receive from
the Corporation for services rendered to the Corporation. The Corporation’s
obligation to reimburse you for excess taxes shall not apply to any severance
payments under the letter agreement to be entered into between you and the
Corporation or any successor agreement thereto. In addition, the Corporation
will reimburse you for all United States (state and federal) and foreign taxes
incurred by you as a result of receiving the benefits described in paragraphs 4
through 9, above. These reimbursements will be grossed-up so that the net amount
received by you, after subtraction of all taxes applicable to the reimbursement
plus the gross-up amount, will equal the reimbursement amount. The amounts to be
reimbursed under this paragraph will be determined by a nationally recognized
accounting

 

2



--------------------------------------------------------------------------------

firm selected by the Corporation, whose determination will be binding on both
parties. Payments of these tax reimbursements shall be made in accordance with
the provisions of Section 409A of the United States Internal Revenue Code of
1986, as amended from time to time. You agree to take such reasonable steps and
make such elections as the Corporation may request in order to reduce the
Corporation’s obligations under this paragraph provided, however, that if such
elections are expected to impact tax years subsequent to the end of the Term,
you will not be required to do so unless you consent to such actions, which
consent shall not be unreasonably withheld.

11. Successors; Binding Agreement. This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.

12. Notice. Notices and all other communications provided for in this letter
will be in writing and will be deemed to have been duly given when delivered in
person, sent by telecopy, or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, and properly addressed to the
other party. All notices to the Corporation shall be to the Corporation’s United
States headquarters and should be addressed to Michael J. Lynch, General
Counsel.

13. No Right to Remain Employed. Nothing contained in this letter will be
construed as conferring upon you any right to remain employed by the Corporation
or any member of the Manpower Group or affect the right of the Corporation or
any member of the Manpower Group to terminate your employment at any time for
any reason or no reason, subject to the obligations of the Corporation and the
Manpower Group as set forth herein. It is expressly understood that your
employment with the Corporation is employment that is terminable at will by
notice from the Corporation.

14. Modification. No provision of this letter may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
by you and the Corporation.

15. Withholding. The Corporation shall be entitled to withhold from amounts to
be paid to you hereunder any United States or foreign federal, state, or local
withholding or other taxes or charges which it is, from time to time, required
to withhold under applicable law.

16. Choice of Law. This Agreement shall be governed by the internal laws of the
State of Wisconsin, without regard to the conflict of laws.

 

3



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.

 

        Sincerely,     MANPOWER INC.     By:  

/s/ Mara Swan

Agreed as of the 16th day of December, 2005.      

/s/ Jonas Prising

      Jonas Prising      

 

4